Order entered July 10, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-01052-CR

                       ANTHONY TROY CHIPLIN JR., Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-00211-T

                                          ORDER
      Before the Court is the State’s July 5, 2018 second motion to extend time to file its brief.

We GRANT the motion and ORDER the State’s brief due on or before August 6, 2018.


                                                     /s/   LANA MYERS
                                                           JUSTICE